Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 01, 2014

The Court of Appeals hereby passes the following order:

A15D0044. KENNETH BEAMON v. THE STATE.

      Prisoner Kenneth Beamon sought to proceed in forma pauperis to change his
name from Kenneth Rayshaun Beamon to Kenneth Rayshaun Shabazz. The trial
court dismissed the pleading under OCGA § 9-15-2 (d) based upon Beamon’s failure
to establish venue and jurisdiction and failure to include a proper pauper’s affidavit.
Beamon filed an application for discretionary appeal from this ruling.1 Although
Beamon included a copy of the trial court’s order, it was not a stamped “filed” copy
as required by Court of Appeals Rule 31 (e).
      Without the stamped “filed” copy of the order, we cannot ascertain if the
application was filed within 30 days, which is a jurisdictional requirement. See
OCGA § 5-6-35 (d); Boyle v. State of Ga., 190 Ga. App. 734 (380 SE2d 57) (1989).
Accordingly, on September 10, 2014, we ordered Beamon to supplement his
application within ten days with a stamped “filed” copy of the order to be appealed.
We provided that failure to comply with this directive would result in dismissal of the
application. Beamon has not submitted a stamped “filed” copy of the order, and more
than ten days have passed since the September 10, 2014 order. Accordingly,
Beamon’s application is hereby DISMISSED.




      1
        Beamon filed his application to the Supreme Court, which transferred the
matter to this Court.
Court of Appeals of the State of Georgia
                                     10/01/2014
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.